         Case 8-20-08042-ast          Doc 41       Filed 05/07/21         Entered 05/07/21 13:35:19




Donald F. Campbell, Jr.
GIORDANO, HALLERAN & CIESLA
A Professional Corporation
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
(732) 741-3900
Attorneys for Defendant

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                 :
In re:                                                           :   Chapter 11
                                                                 :
ORION HEALTHCORP, INC.1                                          :   Case No. 18-71748 (AST)
                                                                 :
                                            Debtors.             :   (Jointly Administered)
                                                                 :
HOWARD M. EHRENBERG IN HIS CAPACITY                              :
AS LIQUIDATING TRUSTEE OF ORION                                  :   Adv. Pro. No. 20-08042 (AST)
HEALTHCORP, INC., ET AL.,                                        :
                                                                 :
                                             Plaintiff,          :
                                                                 :
v.                                                               :
                                                                 :
HOWARD M. SCHOOR,                                                :
                                                                 :
                                             Defendant.          :
                                                                 :
                                                                 :
                                                                 :
                                                                 :
                                                                 :




1
  The Debtor as defined herein refers to the following debtor entities in these chapter 11 cases, along with the last
four digits of each their federal tax identification number: Orion Healthcorp, Inc. (7246); Constellation Healthcare
Technologies, Inc. (0135); NEMS Acquisition, LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West
Virginia, LLC (unknown); Physicians Practice Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122);
Medical Billing Services, Inc. (2971); Rand Medical Billing, Inc. (7887); RMI Physician Services Corporation
(7239); Western Skies Practice Management, Inc. (1904); Integrated Physician Solutions, Inc. (0543); NYNM
Acquisition, LLC (unknown) Northstar FHA, LLC (unknown); Northstar First Health, LLC (unknown); Vachette
Business Services, Ltd. (4672); Phoenix Health, LLC (0856); MDRX Medical Billing, LLC (5410); VEGA Medical
Professionals, LLC (1055); Allegiance Consulting Associates, LLC (7291); Allegiance Billing & Consulting, LLC
(7141); New York Network Management, LLC (7168).




                                                       Page 1
      Case 8-20-08042-ast        Doc 41     Filed 05/07/21     Entered 05/07/21 13:35:19




   CERTIFICATION OF HOWARD M. SCHOOR IN FURTHER SUPPORT OF
   DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION

I, Howard M. Schoor, am the Defendant is the above-captioned proceeding and hereby certify as

follows:

Details of the Loan and Repayment

1.     As has been stipulated by the parties, on June 8, 2009, I loaned $600,000.00 to Paul

Parmar (the “Loan”).

2.     To complete the repayment of the Loan, Paul Parmar (“Parmar”), as CEO of

Constellation Health Care Technologies, Inc. (“CHT”), arranged for the company to send me

$160,000.

3.      $100,000 was transferred to me on January 5, 2017 and $60,000 was transferred to me

the following day, January 6, 2017 (collectively the “Transfers”).

4.     CHT is a consolidated enterprise of several companies which operated in the healthcare

sector primarily in revenue and practice management for physician practices.

5.     On Saturday, April 10. 2021, I met with Parmar in New Jersey to discuss the details

surrounding the $160,000 Loan repayment in 2017 (the “Meeting”).

6.     Our conversation was recorded and the audio file has been sent to opposing counsel. The

audio file is available to submit to the Court upon request.

7.     At the Meeting, Parmar advised me that the Loan was used by Parmar to make payments

on delinquent debt owed by Orion HealthCorp Inc.

8.     Specifically, Parmar advised me that prior to the time I made the Loan, a group of

investors he was involved with acquired Orion HealthCorp Inc. Further, Parmar advised me that




                                               Page 2
      Case 8-20-08042-ast         Doc 41    Filed 05/07/21     Entered 05/07/21 13:35:19




after this acquisition, he was tasked with paying down the company’s debt which was incurred

by its former owners.

9.     According to Parmar, this debt had been delinquent for over three years. Parmar further

stated that all of the $600,000 in loaned funds, as well as the personal contributions of several

other private individuals, went towards paying off Orion HealthCorp Inc.’s debt.

10.    Parmar advised me that the goal of paying this debt with loaned funds was to rehabilitate

the company’s finances and save it from bankruptcy. Parmar also advised me that Orion

HealthCorp Inc. was unable to pay the delinquent debt using its own cash flow.

11.    Based on the above representations of Parmer, I believe Orion HealthCorp Inc., as one of

the debtors in this bankruptcy proceeding, received reasonably equivalent value in exchange for

the Transfers. Further, I received the $160,000 in good faith as repayment for the Loan.

The Financial Condition of the Company Prior to the Transfers as Described by Paul
Parmar

12.    According to Parmar, in 2016, Orion HealthCorp Inc.

           a. Paid over $5 million in income taxes;

           b. The company paid back $26 million of its debt; and

           c. Acquired three companies using cash.

13.    Further Parmar stated that CC Capital Partners, a private investment firm, requested and

arranged for the Debtor to pay $5 million in order to partially fund a proposed go private

transaction of the company. The Debtor made this amount available to go towards the go-private

transaction in January of 2017.

14.    I believe these representations gives credence to the notion that the Debtor was not

insolvent as of the date of the Transfers on January 5 and January 6, 2017.




                                               Page 3
Case 8-20-08042-ast   Doc 41   Filed 05/07/21   Entered 05/07/21 13:35:19




                                 Page 4
